United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-1611
Issued: December 20, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On June 28, 2013 appellant, through her attorney, filed a timely appeal from a
February 20, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her occupational disease claim. The Board docketed the appeal as No. 13-1611.
The Board finds that the case is not in posture for decision. By decision dated
December 2, 2011, OWCP found that appellant had not established an aggravation of preexisting
low back, neck and bilateral shoulder conditions due to performing modified duty after
July 25, 2007. In a decision dated June 11, 2012, an OWCP hearing representative vacated the
December 2, 2011 decision and remanded the case for OWCP to combine the case record from
the current claim, file number xxxxxx821, with the case records from appellant’s prior neck and
back claims, assigned file numbers xxxxxx345, xxxxxx329 and xxxxxx330. She instructed
OWCP to prepare a statement of accepted facts describing each injury and appellant’s job duties
on the date of each injury. The hearing representative then determined that OWCP should refer
appellant, together with the relevant evidence from all file numbers, to a referral physician for an
opinion regarding whether her modified work duties beginning July 25, 2007 aggravated a
preexisting condition.
OWCP prepared a statement of accepted facts describing appellant’s accepted work
injuries in master file number xxxxxx329 and subsidiary file numbers, xxxxxx345, xxxxxx330
and xxxxxx821. In a report dated July 19, 2012, Dr. Richard H. Deerhake, a Board-certified
orthopedic surgeon and OWCP referral physician, indicated that he had reviewed medical

records, including a March 2, 2008 report from Dr. Gregory Fisher, a Board-certified orthopedic
surgeon and a May 17, 2012 evaluation from Dr. John Ellis, Board-certified in family practice.
Based on Dr. Deerhake’s opinion, in decisions dated September 10, 2012 and February 20, 2013,
OWCP denied appellant’s occupational disease claim in file number xxxxxx821. The Board,
however, does not have the case records for file numbers xxxxxx329, xxxxxx345 and
xxxxxx330. The March 2, 2008 report from Dr. Fisher and the May 17, 2012 evaluation from
Dr. Ellis are not in the record before the Board. The absence of this evidence and the evidence
from the other file numbers precludes the Board from properly reviewing OWCP’s February 20,
2013 decision. Further, it is unclear from the record whether OWCP referred all relevant
medical evidence to Dr. Deerhake or properly combined the case records as instructed by the
hearing representative.1
As the case record submitted to the Board would not permit an informed adjudication of
the case, the Board finds that the case is not in posture for decision on appeal and must be
remanded to OWCP. On remand, OWCP should combine the present case record with the case
records for file numbers xxxxxx329, xxxxxx345 and xxxxxx330 and issue a de novo decision to
protect appellant’s appeal rights.
IT IS HEREBY ORDERED THAT the decision dated February 20, 2013 is set aside
and the case is remanded for further proceedings consistent with this order of the Board.
Issued: December 20, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

1

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter
2.400.8(c) (February 2000).

2

